166 F.3d 346
98 CJ C.A.R. 6302
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Kennedy DENETCLAW, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 98-2152.
United States Court of Appeals, Tenth Circuit.
Dec. 16, 1998.

Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
SEYMOUR.


3
After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.


4
Kennedy Denetclaw was convicted of assault with a dangerous weapon, assault resulting in serious bodily injury, and maiming.  The conviction was affirmed.  See United States v. Denetclaw, 96 F.3d 454 (10th Cir.1996).  Relying on a separate concurrence in our opinion in Denetclaw, Mr. Denetclaw contends in this action under 28 U.S.C. § 2255 that his Sixth Amendment right to effective assistance of counsel was violated when his attorney in the criminal action did not properly object to the admission of his tribal court guilty plea, which was used to impeach his credibility.  The district court held that Mr. Denetclaw's Sixth Amendment rights were not violated, granted a Certificate of Appealability, and denied Mr. Denetclaw's motion to proceed in forma pauperis on appeal.  We grant ifp status and affirm.


5
Mr. Denetclaw's section 2255 petition was referred to a magistrate judge who wrote a careful analysis explaining why Mr. Denetclaw's right to effective assistance of counsel was not violated under the standards set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).  The district court adopted that analysis.  Because we agree substantially with the magistrate judge's Recommended Disposition, we hold that Mr. Denetclaw received effective assistance of counsel in his criminal trial and appeal.


6
The judgment of the district court denying Mr. Denetclaw's section 2255 petition is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3